IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTONIO COLLINS, §
§ No. 313, 2015
Defendant Below- §
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Sussex County
§ Cr. ID 1404046614
Plaintiff Below— §
Appellee. §

Submitted: September 2, 2015
Decided: November 2, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
W

This 2nd day of November 2015, upon consideration of the appellant’s
opening brief, the State’s motion to afﬁrm, and the record below, it appears to the
Court that:

(1) The defendant-appellant, Antonio Collins, ﬁled this appeal from his
Superior Court sentence for a Violation of probation (VOP). The State has ﬁled a
motion to afﬁrm the judgment below on the ground that it is manifest on the face
of Collins’ opening brief that his appeal is without merit. We agree and afﬁrm.

(2) The record reﬂects that Collins pled guilty in September 2014 to one
count of Disregarding an Ofﬁcer’s Signal (a felony) and one count of Resisting

Arrest (a misdemeanor). On the felony charge, the Superior Court found Collins to

be a habitual offender and sentenced him to nine months at Level V incarceration,
with credit for thirteen days previously served. On the misdemeanor, the Superior
Court sentenced Collins to one year at Level V incarceration to be suspended for
one year at Level HI probation.

(3) After his release from prison, Collins was charged with a VOP,
among other reasons, because he admitted to using cocaine while on probation.
Following a VOP hearing on June 5, 2015, the Superior Court found that Collins
had committed a VOP and sentenced him to serve one year, which was the balance
of his sentence, at Level V incarceration. Collins ﬁled this appeal.

(4) In his one—page opening brief on appeal, Collins asserts that the
Superior Court erred in imposing such a harsh sentence, which was in excess of the
sentencing guidelines, and for failing to follow the sentencing recommendation
made by Collins’ probation ofﬁcer.

(5) With respect to the latter argument, the record is insufﬁcient to review
Collins’ claim that the Superior Court failed to consider the probation ofﬁcer’s
sentencing recommendation. Because Collins failed to request preparation of the
VOP hearing transcript, we cannot evaluate whether this claim was raised to or
considered by the Superior Court below. As the Court has held many times, the

failure to include adequate transcripts of the proceedings, as required by the rules

of the Court, precludes appellate review of a defendant’s claims of error in the
proceedings below.1

(6) With respect to his excessive sentencing claim, the Superior Court
was authorized to impose any period of incarceration up to and including the
balance of the Level V time remaining to be served on Collins’ original sentence.2
The trial court’s failure to follow the sentencing guidelines is not a basis to appeal
a sentence that otherwise is within the authorized limits.3 In this case, the Superior
Court reimposed all of the Level V time remaining on Collins’ misdemeanor
sentence, giving him credit for time served. The sentence was within statutory
limits, was not excessive, and does not reﬂect a closed mind by the sentencing
judge.4

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

BY THE COURT:

/s/ Randy 1 Holland
Justice

1 Tricoche v. State, 525 A.2d 151, 154 (Del. 1987).

2 11 Del. C. § 4334(c) (2007).

3 Chapman v. State, 2015 WL 357955 (Del. Jan. 26, 2015).
4 See Weston v. State, 832 A.2d 742, 746 (Del. 2003).